DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 18 Mar 2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 Mar 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 26 Jan 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c).

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 Jul 2020, 08 Sep 2020, and 08 Sep 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract begins with the sentence “Described herein are ...”  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3, 6-7 and 11 are objected to because of the following informalities:  
“the body” should read “the coupling body” (claim 3);
“wherein: the coupling body includes” should read “further comprising” (claim 6);
“the coupling body comprises:” should read “the coupling body further
“the adhesive” should read “an adhesive” (claim 11).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mendlein et al. (US PG Pub No. 2002/0068871, Applicant provided in IDS of 16 Jul 2020) - hereinafter referred to as Mendlein.
Regarding claim 1, Mendlein discloses a coupling body (Fig. 2D: holder 210) for acoustically coupling an ultrasound device (probe 200) to a subject (Fig. 3 and [0152]), comprising:
a first surface configured to couple to the ultrasound device (probe 200; see annotated Fig. 2E below);
a second surface configured to contact the subject (see annotated Fig. 2D-E below);
a reservoir (reservoir 292) internal to the coupling body (Fig. 2D: reservoir 292 within holder 210); and


    PNG
    media_image1.png
    833
    712
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    832
    834
    media_image2.png
    Greyscale

Regarding claim 2, Mendlein discloses all limitations of claim 1, as discussed above, and Mendlein further discloses:
wherein the reservoir (reservoir 292) contains ultrasound gel (acoustic coupling gel 250; Fig. 2D and [0149]: reservoir 292 of acoustic coupling gel 250).
Regarding claim 3, Mendlein discloses all limitations of claim 2, as discussed above, and Mendlein further discloses:
wherein the coupling body (Fig. 2D: holder 210) is configured to deposit the ultrasound gel through the plurality of openings from the reservoir to one or both of the first surface and the second surface in response to force applied to the body ([0149]: reservoir 292 of acoustic coupling gel 250 that can be mechanically or manually squeezed or pushed out of the reservoir 292 at application sites 293 ... To apply more gel the operator may squeeze the reservoir or activate a plunger or other dispensing mechanism to increase the pressure in the reservoir and force the gel out of it).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein as applied to claim 3 above, and further in view of Lampe (US PG Pub No. 2012/0237612, Applicant provided in IDS of 16 Jul 2020).
Regarding claim 4, Mendlein discloses all limitations of claim 3, as discussed above, and Mendlein does not disclose:
wherein the ultrasound gel includes a humectant.
	Lampe, however, discloses:
an ultrasound gel including a humectant ([0013]-[0014], [0016]: ultrasound gel include propylene glycol and glycerol, both having humectant properties).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s ultrasound gel to include Lampe’s ultrasound gel including humectant. The motivation for the combination would have been to allow "allowing the gel to remain moist and lubricated" ([0014] of Lampe) and "improve smoothness and lubrication of the gel" ([0016] of Lampe). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein as applied to claim 3 above, and further in view of Hayakawa et al. (US Patent No. 5265614) - hereinafter referred to as Hayakawa.
Regarding claim 5, Mendlein discloses all limitations of claim 1, as discussed above, and Mendlein does not disclose:
wherein each of the plurality of openings is between approximately 100 microns and 500 microns in diameter and wherein the plurality of openings have a pitch of between approximately 1 mm and 5 mm.
	Hayakawa, however, discloses:
each of a plurality of openings is between approximately 100 microns and 500 microns in diameter and wherein the plurality of openings have a pitch of between approximately 1 mm and 5 mm (Col 7, lines 41-43: Usually, the holes, each having 2 mm diameter, arranged in 4 mm, pitch are enough for an acoustic coupler for a typical array type ultrasound probe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s plurality of openings to include Lampe’s plurality of openings with each opening diameter of 200 micron and pitch between openings of 4 mm. The motivation for the combination would have been to allow a stable structure of plurality of openings as an acoustic couplant. 
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mendlein as applied to claim 1 above, and further in view of Desai et al. (US PG Pub No. 2017/0128042) - hereinafter referred to as Desai.
Regarding claim 6, Mendlein discloses all limitations of claim 1, as discussed above, and Mendlein does not disclose in the same embodiment:
wherein the coupling body includes an inner portion and an outer portion surrounding the inner portion;
the first surface and the second surface are on the outer portion of the coupling body; and
the reservoir is disposed between the inner portion and the outer portion and
wherein the inner portion comprises a hydrogel material and
wherein the outer portion comprises polypropylene.
	Mendlein in another embodiment, however, discloses:
a coupling body (holder 100) includes an inner portion (interrogation window) and an outer portion surrounding the inner portion (see annotated Fig. 1D);
a first surface and a second surface are on the outer portion of the coupling body (see annotated Fig. 1D); and
a reservoir (acoustic coupling gel 140, 160) is disposed between the inner portion and the outer portion(see annotated Fig. 1D),
wherein the outer portion comprises polypropylene ([0139]: distal region made of polypropylenes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Mendlein’s inner and outer portions, where the outer portion comprises polypropylene. The motivation for the combination would have been to "provide for more convenient holder deployment on the probe while enhancing hygiene" with inner and outer portions ([0134] of Mendlein) and to provide “rigidity, ease of manufacture, cost, ability to pass ultrasonic or electromagnetic waves and the degree of flexibility" with polypropylene outer portion ([0139] of Mendlein). 
	Desai further discloses:
an inner portion (couplant layer 32) comprising a hydrogel material (Fig. 7: couplant layer 32; [0097]: couplant layer 32 comprises a hydrogel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Desai’s inner portion comprising a hydrogel. The motivation for the combination would have been since “Hydrogels and other polymer matrices are characteristically sticky and therefore do not glide easily if at all over skin or various body surfaces … (and allow) flow the couplant out onto the patient's skin without any control and may dispense all the couplant immediately, thereby rendering its effectiveness to be for a very short duration”, as taught by Desai ([0090]).
Regarding claim 7, Mendlein discloses all limitations of claim 1, as discussed above, and Mendlein does not disclose:
an adhesive coupled to a subpart of the first surface of the coupling body and wherein an area of the subpart of the first surface is substantially less than an area of the first surface, the subpart including a perimeter portion of the first surface of the coupling body.
	Desai, however, discloses:
an adhesive (Fig. 7: adhesive 31) coupled to a subpart of a first surface (side wall 30a or 30b) of a coupling body (ultrashield 10) and wherein an area of the subpart of the first surface (Fig. 7: where adhesive 31 is coupled to either side wall 30a or 30b) is substantially less than an area of the first surface (Fig. 7: adhesive 31 v. side wall 30a or 30b), the subpart including a perimeter portion of the first surface of the coupling body (Fig. 7: where adhesive 31 is coupled to either side wall 30a or b include a side portion of side wall 30a or 30b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Desai’s coupling body with an adhesive. The motivation for the combination would have been to “affix (the coupling body) to a probe … adhesive 31 along the inner surface of the side walls 30 a, 30 b so as to adhere the side walls 30a, 30b, and therefore the ultrashield 10, to the probe 14”, as taught by Desai ([0092]). 
Regarding claim 8, Mendlein discloses all limitations of claim 7, as discussed above, and Mendlein does not disclose in the same embodiment:
wherein the coupling body is substantially rectangular;
the coupling body comprises:
a middle portion;
a first end portion; and
a second end portion; and
the adhesive is coupled to at least one of the first end portion and the second end portion and not the middle portion and wherein the middle portion, the first end portion, and the second end portion have substantially a same length.
	Desai, however, discloses:
a coupling body (ultrashield 10) that is substantially rectangular (Fig. 7: ultrashield 10);
the coupling body (ultrashield 10) comprises:
a middle portion (see annotated Fig. 7 below);
a first end portion (Fig. 7: side wall 30a); and
a second end portion (Fig. 7: side wall 30b); and 
an adhesive (adhesive 31) is coupled to at least one of the first end portion and the second end portion and not the middle portion (Fig. 7: adhesive 31 on each of side walls 30a,b) and wherein the middle portion, the first end portion, and the second end portion have substantially a same length (Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Desai’s coupling body with three separate portions and an adhesive on side portions. The motivation for the combination would have been to “affix (the coupling body) to a probe … adhesive 31 along the inner surface of the side walls 30a, 30b so as to adhere the side walls 30 a, 30 b, and therefore the ultrashield 10, to the probe 14”, as taught by Desai ([0092]). 
Regarding claim 9, Mendlein discloses all limitations of claim 7, as discussed above, and Mendlein does not disclose:
wherein the adhesive is configured to couple to a portion of the ultrasound device that does not include an acoustic lens of the ultrasound device.
Desai, however, discloses:
an adhesive (Fig. 7: adhesive 31) is configured to couple to a portion of an ultrasound device that does not include an acoustic lens of the ultrasound device (Fig. 7 and [0092]: adhesive 31 along the inner surface of the side walls 30a,b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Desai’s coupling body with an adhesive not on acoustic lens. The motivation for the combination would have been to “affix (the coupling body with reservoir) to a probe … adhesive 31 along the inner surface of the side walls 30a, 30b so as to adhere the side walls 30a, 30b, and therefore the ultrashield 10, to the probe 14”, as taught by Desai ([0092]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein as applied to claim 1 above, and further in view of Kubota et al. (US PG Pub No. 2015/0320387) - hereinafter referred to as Kubota.
Regarding claim 10, Mendlein discloses all limitations of claim 1, as discussed above, and Mendlein does not disclose in the same embodiment:
a middle portion;
a first end portion;
a second end portion;
a first flexible member coupled between the middle portion and the first end portion; and
a second flexible member coupled between the middle portion and the second end portion;
wherein the first flexible member and the second flexible member include a flexible material having an elastic modulus between approximately 0.15 GPa and 14.7 GPa.
	Kubota, however, discloses:
a middle portion (Fig. 1-4: middle portion 100);
a first end portion (Fig. 1-4: one of end portions 200);
a second end portion (Fig. 1-4: one of end portions 200);
a first flexible member (Fig. 1-4: one of groove portions 300) coupled between the middle portion (middle portion 100) and the first end portion (one of end portions 200; Fig. 1-4: groove portions 300 between one of end portions 200 and middle portion 100); and
a second flexible member (Fig. 1-4: one of groove portions 300) coupled between the middle portion (middle portion 100) and the second end portion (one of end portions 200; Fig. 1-4: groove portions 300 between one of end portions 200 and middle portion 100);
wherein the first flexible member and the second flexible member include a flexible material having an elastic modulus between approximately 0.15 GPa and 14.7 GPa ([0028]: film layer has Young’s modulus of 0.2 GPa to 5 GPa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Kubota’s coupling body with first, middle, and second portions with flexible members between the portions. The motivation for the combination would have been to allow “This rigidity allow the film layer to improve the rigidity of the medical acoustic coupler 1. More specifically, the film layer can prevent severance, breakage, or the like of the gel-like layer.”, as taught by Kubota ([0028]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mendlein in view of Kubota as applied to claim 10 above, and further in view of Hyun et al. (KR20090124310A, a machine translation attached) - hereinafter referred to as Hyun.
Regarding claim 11, Mendlein in view of Kubota discloses all limitations of claim 10, as discussed above, and Mendlein does not disclose:
wherein the first flexible member and the second flexible member comprise hinges,
the first flexible member and the second flexible member each include at least one of the plurality of openings and 
wherein the adhesive is coupled to at least one of the first end portion and the second end portion and not the middle portion.
	Kubota additionally discloses:
an adhesive (film layer 30) is coupled to at least one of a first end portion and a second end portion (Fig. 9: film layer 30) and not a middle portion (Fig. 9: region 11; [0051]: film layer 30 provided on opposite surface of elastic body 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Kubota’s coupling body with an adhesive coupled to opposite portions but not middle portion. The motivation for the combination would have been to allow “support a weight equal to or more than, for example, the weight of the medical acoustic coupler 1”, as taught by Kubota ([0051]).
	Hyun further discloses:
a first flexible member and a second flexible member comprising hinges (Fig. 4: hinges 146b on left and right sides of probe holder 140), the first flexible member and the second flexible member each include an opening (Fig. 4: hole on 146b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mendlein’s coupling body to include Hyun’s hinges. The motivation for the combination would have been to allow “easily mount the ultrasonic probe using snap fit when mounting the ultrasonic probe, and to easily release the constraint between the ultrasonic probe and the holder by depressing the hook when the ultrasonic probe is attached or detached”, as taught by Hyun (pg. 1-2 of the machine translated specification). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato et al. (US Patent No. 10413757) discloses at least a reservoir with an opening between 0.1 micron and greater than 15 cm releasing liquid or gel material (see at least Fig. 8 and Col 16, lines 14-45: container 510).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793